DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 8-12, 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 8-10, 15-17 of U.S. Patent No. 10820146. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims disclose all the subject matter of the pending claims. See below.
Instant claim 1
US Pat. 10820146 Claim 1

    PNG
    media_image1.png
    28
    409
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    48
    420
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    54
    583
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    122
    424
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    88
    601
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    55
    437
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    86
    387
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    133
    602
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    156
    406
    media_image9.png
    Greyscale



Claims 2 and 3 are rejected based on the above in view of patented claims 2 and 3.
Claims 4 and 5 are rejected based on the patented claim 1 which states that the invitations are from the tracking server based on satisfying criteria.

Claims 8-12, 15-19 are rejected for similar reasons as above but in view of patented claims 8-10 and 15-17.
Claims 6, 13, 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1/8/15 of U.S. Patent No. 10820146 in view of Smith (US 20060187027 A1). 
Regarding claim 6, patented claims 1 fails to disclose the device is not a device of the set of users. However Smith discloses disseminating search information to search managers (paragraph 40). It would have been obvious to one of ordinary skill in the art that third parties could view search information. The motivation for the combination is to provide illustration of search history (paragraph 4).

Claims 13 and 20 are rejected for the same reasons as above, but applied to patented claims 8 and 15.
Claim 7, 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1/8 of U.S. Patent No. 10820146 in view of Burns (US 20150126233 A1) 
Regarding claim 7, patented claim 1, fails to disclose the client device is associated with an owner of the lost tracking device. However Burns discloses an owner of a lost device receiving information about a search (fig. 3A). It would have been obvious to one of ordinary skill in the art that the owner could receive search details. The motivation for the combination is to determine location of missing objects using low power devices (paragraph 26).

Claim 14 is rejected for the same reason as above, but applied to patented claim 8.
Claims 1-6, 8-13, 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10271168 in view of  U.S. Patent Application Publication No. 2006/0187027 A1 to Smith and “Survey on channel reciprocity based key establishment techniques for wireless systems” to Wang.
Instant claim 1
US Pat. 10271168 Claim 1

    PNG
    media_image1.png
    28
    409
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    48
    420
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    54
    583
    media_image3.png
    Greyscale


    PNG
    media_image10.png
    115
    313
    media_image10.png
    Greyscale


    PNG
    media_image5.png
    88
    601
    media_image5.png
    Greyscale


    PNG
    media_image11.png
    56
    292
    media_image11.png
    Greyscale



    PNG
    media_image8.png
    133
    602
    media_image8.png
    Greyscale


    PNG
    media_image12.png
    105
    283
    media_image12.png
    Greyscale



The patented claim fails to disclose:
1)    receiving data corresponding to multiple devices
2)    the range used in the map displays being related to the search devices instead of the lost device

However, Smith discloses receiving data from multiple search party devices (paragraph 6 and fig. 3). It would have been obvious to one of ordinary skill in the art to combine this feature with the patented claim by pooling data from multiple devices. The motivation for the combination is to improve accuracy of record keeping (paragraph 2).

Patented claim as modified still fails to disclose 2) the range used in the map displays being related to the search devices instead of the lost device

However Wang discloses the principal of wireless reciprocity (abstract “utilizing the wireless channel reciprocity, i.e., the transmitter and receiver of one wireless link can observe the same channel simultaneously”). Therefore it would have been obvious to one of ordinary skill in the art that the range a lost device can be detected is functionally equivalent to the range a search device can detect lost devices. Therefore it would have been obvious to one of ordinary skill in the art that the range from the perspective of the searching devices could be used. The motivation for the combination is simple substitution of one element for another to yield predictable results. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). Patented claim differs from the claimed invention in the range used. Wang discloses the principal of channel reciprocity. One of ordinary skill in the art would have realized that the range a device can be detected is the same as the range a device can detect.

Claim 2 is addressed above by the combination including Smith which pools data from multiple devices.

Claim 3 is rejected based on the above combinations applied to the patented claim 2.

Claims 4 and 5 are rejected for the same reason as claim 1. Patented claim 1 includes features related to invitations and criteria and the modification with Smith applied it to multiple users.


Regarding claim 6, patented claim 1 as modified fails to disclose the device is not a device of the set of devices. However Smith further discloses disseminating search information to search managers (paragraph 40). It would have been obvious to one of ordinary skill in the art that third parties could view search information. The motivation for the combination is to provide illustration of search history (paragraph 4).

Regarding claims 8-13, 15-20, the patented claim(s) 1-5 modified by Smith and Wang disclose all the subject matter of claims 8-13, 15-20, with exception of the CRM based processor implementation. However Smith further discloses implementation of similar technologies using CRM/processor/software (paragraph 19). It would have been obvious to one of ordinary skill in the art to further modify the patented claims as modified by using CRM/software/processor. The motivation for the combination is accurate recordkeeping (paragraph 2).

Claims 7, 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1/8 of U.S. Patent No. 10271168 in view of Smith and Wang and further in view of Burns (US 20150126233 A1) 
Regarding claims 7 and 14, patented claim 1/8 as modified, fails to disclose the client device is associated with an owner of the lost tracking device. However Burns discloses an owner of a lost device receiving information about a search (fig. 3A). It would have been obvious to one of ordinary skill in the art that the owner could receive search details. The motivation for the combination is to determine location of missing objects using low power devices (paragraph 26).
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11153715. Although the claims at issue are not identical, they are not patentably distinct from each other because the pate

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McConnell (US 20020019238 A1 and US 6771972 B2) discloses crowd sourced search for lost items by using mobile terminals sending probe messages. Loutit (US 20140329460 A1) discloses a lost and found application associated with a venue. Struble (US 6433685 B1) discloses using bluetooth to facilitate location of lost items. Beattie (US 20160127862 A1) discloses crowd sourced finding of lost devices responsive to receipt of a signal transmitted by the lost device. Thompson (US 20160055175 A1) discloses aggregating path data from multiple searchers. NPL Perez discloses a tracking device to assist in finding lost items.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A MITCHELL whose telephone number is (571)270-3117. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A MITCHELL/Primary Examiner, Art Unit 3687